Citation Nr: 0615364	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  03-35 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disorder.

2.  Entitlement to a disability rating greater than 20 
percent for scar, residuals of gunshot wound to the left 
buttock, Muscle Group XVII, with retained foreign bodies.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel

INTRODUCTION

The veteran had active service from August 1950 to September 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The issue of service connection for a lumbar spine disorder 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

Service medical records reflect debridement of the wound to 
the left buttock, but no infection, sloughing of soft parts, 
or intermuscular scarring; current medical evidence is 
negative for muscle or tissue loss or significant weakness 
associated with the in-service muscle injury.    


CONCLUSION OF LAW

The criteria for a disability rating greater than 20 percent 
for scar, residuals of gunshot wound to the left buttock, 
Muscle Group XVII, with retained foreign bodies have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1-4.7, 4.21, 4.56, 4.73, Diagnostic Code 5317 
(2005).   


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2005).  Where an increase in an existing disability rating 
based on established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  
Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  When reasonable 
doubt arises as to the degree of disability, such doubt will 
be resolved in the veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's service-connected disability is currently 
evaluated as 20 percent disabling under Diagnostic Code 
(Code) 5317, injury to Muscle Group XVII.  38 C.F.R. § 4.73.  

The RO has also rated the disability referring to 38 C.F.R. § 
4.118, Code 7804, for scar.  During the course of the 
veteran's appeal, VA promulgated new regulations concerning 
the evaluation of skin disabilities, including scars, 
effective August 30, 2002.  See 67 Fed. Reg. 49,590 (July 31, 
2002) (codified at 38 C.F.R. pt. 4).  If a law or regulation 
changes during the course of a claim or an appeal, the 
version more favorable to the veteran will apply, to the 
extent permitted by any stated effective date in the 
amendment in question.  38 U.S.C.A. § 5110(g); VAOPGCPREC 3-
2000.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); 
VAOPGCPREC 7-2003.  However, both versions of Code 7804 
provide for no more than a 10 percent disability rating.  
Because the current evaluation is greater than 10 percent, 
further discussion of this diagnostic code is not required.  

Muscle Group XVII consists of pelvic girdle group 2, which 
functions in extending the hip, abducting the thigh, and 
steadying the pelvis in support of the body.  The next higher 
rating, 40 percent, is assigned when disability of this 
muscle group is "moderately severe".   

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. 
§ 4.56(c).  Evaluation of muscle injuries as slight, 
moderate, moderately severe, or severe, is based on the type 
of injury, the history and complaints of the injury, and 
objective findings.  38 C.F.R. § 4.56(d).

"Moderately severe" muscle disability results from a 
through and through or deep penetrating wound by small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  Service or other records should 
show hospitalization for a prolonged period for treatment of 
wound, reflect consistent complaints of cardinal signs and 
symptoms of muscle disability, and, if present, reveal 
evidence of inability to keep up with work requirements.  
Objective examination should reveal entrance and (if present) 
exit scars indicating track of missile through one or more 
muscle groups.  In addition, there are indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.  38 C.F.R. § 
4.56(d)(3).    

Service medical records showed that in late July 1951 the 
veteran incurred a penetrating shell fragment wound to the 
left buttock.  There was no artery or nerve damage.  X-rays 
showed a foreign body in the left buttock.  The wound was 
debrided and dressed, and the veteran was shipped to an 
evacuation hospital.  Notes from the hospitalization stated 
that the wound was debrided twice and then allowed to heal.  
The veteran was discharged from the evacuation hospital early 
in September 1951 and moved to a different facility for 
another week of convalescence.  

Notes from the final discharge indicated that he had slight 
residual tenderness in the wound, which was well healed, and 
soreness with prolonged walking.  The report of the September 
1952 separation examination showed only a scar on the left 
buttock.   

During the February 2002 VA examination, the veteran 
complained of pain in the area of the wound that increased 
with walking.  He also had left thigh pain and left leg 
weakness.  The examiner noted a history of stroke with left 
hemiparesis in 1991.  

Examination revealed a faint scar in the area of Muscle Group 
XVII, well healed, appearing as a hyperpigmentation line.  
There was no muscle or tissue loss and no keloid formation.  
There was tenderness on deep palpation of the scar.  Left hip 
abduction was from 0 to 30 degrees, and left hip flexion was 
from 0 to 70 degrees; there was grimacing and complaints of 
pain during range of motion.  The veteran had a slow gait 
with a walker, relying on the right leg, somewhat dragging 
the left leg.  Reflexes were 2+ at the knees and 1+ at the 
ankles.  Muscle strength in the left leg was about 20 percent 
less than in the right leg.  X-rays of the left hip were 
normal except for a one-centimeter metallic density over the 
left pubic area, providing evidence against this claim.    

VA treatment records dated from October 2000 to June 2003 
reflected only general complaints concerning the left buttock 
wound, including associated weakness, and confirmed findings 
from the VA examination.  A May 2001 outpatient note 
indicated that the veteran had another stroke affecting the 
left side in February 2000.  The treatment records generally 
reflect multiple instances of transient ischemic attacks with 
impairment on the left side.  

Based on the above evidence, the Board finds that the overall 
disability picture does not more closely approximate the 
criteria for a 40 percent rating.  38 C.F.R. § 4.7.  Although 
the wound was debrided in service, there is no evidence of 
infection, sloughing of soft parts, or intermuscular 
scarring.  The in-service complaints related to the wound 
were limited.  Service medical records, overall, do not 
support this claim. 

In addition, there is no current evidence of muscle or tissue 
loss.  Although there is weakness and limitation of motion in 
the left lower extremity, the VA examiner attributed the 
weakness to the veteran's prior stroke, providing more 
evidence against this claim.  Thus, the Board finds that the 
evidence does not demonstrate moderately severe disability 
from the in-service wound. Id.  Accordingly, the 
preponderance of the evidence is against the claim for an 
increased disability rating.  38 C.F.R. § 4.3. 

The Board acknowledges that current X-rays demonstrate a 
retained metallic body in the left buttock.  The presence of 
retained foreign bodies is associated with the criteria for 
severe muscle disability.  See 38 C.F.R. § 
4.56(d)(4)(iii)(A).  However, in light of the service and 
post-service medical record, along with the most recent VA 
examination, which are found to (overall) provide evidence 
against this claim, and in the absence of other evidence 
supporting an increased evaluation, the finding of a retained 
foreign body is insufficient to warrant a higher rating.  See 
Tropf v. Nicholson, No. 03-1923 (U.S. Vet. App. Apr. 4, 
2006); Robertson v. Brown, 5 Vet. App. 70 (1993).  Simply 
stated, without taking into consideration the metallic body, 
the current evaluation could not be justified.   

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. 
§ 3.321(b)(1).  That is, there is no evidence of exceptional 
or unusual circumstances, such as frequent hospitalization or 
marked interference with employment due solely to the 
service-connected disability, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOPGCPREC 6-96.

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  That is, by letters dated in November 2001 and 
December 2003, as well as information provided in the March 
2002 rating decision and October 2003 statement of the case, 
the RO advised the veteran of the evidence needed to 
substantiate his claim and explained what evidence was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the veteran was responsible to 
provide.  In addition, the statement of the case includes the 
text of the regulation that implements the notice and 
assistance provisions from the statute.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board observes that the RO provided its initial notice 
prior to the rating decision on appeal.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  However, neither 
notice letter specifically asks the veteran to provide any 
evidence in his possession that pertains to the appeal. Id. 
at 121.  See 38 C.F.R. § 3.159(b)(1).  In any event, the 
Board is satisfied that the documents discussed above 
otherwise informed the veteran of the need to submit evidence 
in support of his appeal and that the veteran's 
correspondence indicates that he was in fact aware of this 
obligation.  Moreover, neither the veteran nor his 
representative has made any showing or allegation of 
prejudice due to the content of the notice.  Therefore, the 
Board finds that any failure to utilize specific language has 
not resulted in prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 
9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded. Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for an increased disability rating, 
but was provided only basic information about the 
establishment of an effective date for the disability on 
appeal.  Despite any inadequate notice, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard, supra.  In that regard, as the 
Board concluded above that the preponderance of the evidence 
is against the veteran's claim for an increased disability 
rating, any question as to the effective date to be assigned 
is moot. 

With respect to the duty to assist, the RO has secured the 
veteran's current VA treatment records and an appropriate 
medical examination.  The veteran has not identified or 
authorized the release of any private medical evidence.  The 
Board notes that in the May 2006 Appellant's Brief, the 
veteran's representative suggested that a remand for a new 
examination may be in order.  See Weggenmann v. Brown, 5 Vet. 
App. 281 (1993) (where the veteran claims that his condition 
is worse than when originally rated, and the available 
evidence is too old for an adequate evaluation of the 
veteran's current condition, VA's duty to assist includes 
providing a new examination).  In this case, the Board finds 
that a new examination is not required.  Although the last VA 
examination was conducted in February 2002, the veteran has 
not alleged, and VA treatment records do not show, any 
worsening in the disability that would trigger the need for a 
new examination.  Absent such allegation or evidence, the 
Board will not delay the adjudication of the appeal by 
remanding the case for a current examination.  The Board is 
satisfied that the duty to assist has been met.  38 U.S.C.A. 
§ 5103A.  

ORDER

A disability rating greater than 20 percent for scar, 
residuals of gunshot wound to the left buttock, Muscle Group 
XVII, with retained foreign bodies is denied.




REMAND

The veteran seeks service connection for a lumbar spine 
disorder, specifically alleging that it is secondary to his 
service-connected gunshot wound to the left buttock.  
Secondary service connection may be awarded if a disability 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be established when there is aggravation 
of a veteran's nonservice-connected condition that is 
proximately due to or the result of a service-connected 
condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The veteran alleges that he has a history of VA medical care 
for his lumbar spine disorder, and that his VA physician had 
told him that the disorder was caused or is aggravated by his 
service-connected disability.  The RO has secured the 
veteran's VA medical records dated from October 2000.  
However, those records show that the veteran had transferred 
his VA care from the VA Medical Center in Columbia, Missouri, 
as of that date.  Documents in the claims folder confirm that 
the veteran received VA medical treatment in Columbia as far 
back as 1982.  In fact, records indicate that the veteran was 
hospitalized at the VA Medical Center in Columbia in June 
1982 for low back pain.  

VA's duty to assist includes obtaining records of relevant VA 
medical treatment.  38 U.S.C.A. § 5103A(c)(2).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the VA Medical Center in 
Columbia, Missouri, all of the veteran's 
treatment records (which may date as far 
back as May 1982), including any 
hospitalization records related to 
treatment for a lumbar spine disorder.  
The veteran himself, if possible, is asked 
to obtain these records to expedite the 
process of locating them.     

2.  Arrange for the veteran to be 
scheduled for a VA examination to 
determine the etiology of his lumbar spine 
disorder.  Ask the examiner to review the 
claims folder for the examination, to 
include all records received from the VA 
Medical Center in Columbia, Missouri, if 
any.  

The examiner is asked to offer an opinion 
as to whether it is at least as likely as 
not that the veteran's lumbar spine 
disorder is proximately due to or the 
result of, or is aggravated by, the 
service-connected residuals of gunshot 
wound to the left buttock, Muscle Group 
XVII, with retained foreign bodies.  

The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
that conclusion as it is to find against 
it. 

3.  Ensure proper completion of the above 
development and readjudicate the issue of 
service connection for a lumbar spine 
disorder.  If the claim remains denied, 
furnish the veteran and his representative 
a supplemental statement of the case and 
afford the applicable opportunity to 
respond. 

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


